DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and claims 2-9 depending therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims indicate that the partial surface area is defined spatially defined, with the applicant’s arguments suggesting that the area is somehow preset based on dimensions.  However, there is no support in the application as a whole to clarify how the partial areas are defined (i.e. by previous programming, user input, detected debris, etc.).  Therefore, the claims are considered to lack enablement because it is not clarified to one of ordinary skill in the art what exactly defines the claimed partial areas, which is the basis of the entire claimed process.  For the sake of the current Office Action, the examiner will consider the . 
Further, the amended limitation that the movement path is planned by means of sensor data and a surrounding map is not enabled by the application as a whole.  The applicant’s sited paragraph (form page 3-4) recites how the reference data may be determined based on sensor data and a surrounding map, but the application is not found to define how the movement path is determined for cleaning the surrounding area based on the sensor data and a surrounding map or how the movement route is within the surrounding area and also within the defined partial surface area (different areas).
Additionally, the new limitation at the end of claims 1 and 10 appears to recite that the partial area is defined by the area that has detected soiling above the reference value, (until a determined level of soiling falls below the reference level of soling… which defines the partial surface area) and then also discloses that the expanded area also has a level of soiling above the defined reference level of soiling, thus effectively defining the partial surface area and expanded surface area by the same detected soiling levels (above the reference value).  Thus, it is not enabling that the partial surface area is expanded if the expanded area is defined by the same parameters as the partial surface area.  
Claims 1, 10 and claims 2-9 depending therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time completing a planned movement path while cleaning the partial surface area is not supported by the original application.  The only mention of a planned path is for cleaning the surrounding area, which may include the spot cleaning (page 12), but there is no support for the device completing a planned movement path while cleaning the partial surface.  Thus, the claim is considered to include new matter.  For the sake of the current Office Action, the examiner will consider the limitation to claim that the device completes a planned movement path, either separately or in addition to the spot cleaning of the partial area. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and claims 2-9 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As discussed supra, it is unclear how the spatially defined partial surface area is defined.  Further, the terms “defined” and “planned” for the partial surface area and movement path, respectively, both suggest that these areas are determined prior to cleaning, similarly that the area is “enlarged automatically beyond” a circumferential path defining the partial surface area, during cleaning, which would not allow for any predetermined areas or movement path(s) and thus further confusing the scope of the claim.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and  6-10 are rejected under 35 U.S.C. 103 as being obvious over Landry (2005/0162119) in view of Schnittman et al. (2012/0169497).
Regarding claims 1 and 10, Landry discloses an appliance having a control device that is configured to operate the cleaning appliance with a method that moves automatically inside a surrounding area, wherein the cleaning appliance performs a cleaning of a defined spatially after detection of debris falls below the reference value, to ensure the spot cleaning effectively cleans all soiled areas surrounding the defined partial surface area having a level above the reference value, and thus effectively automatically enlarging the partial surface area by adding a defined additional partial area (defined by the area covered after the detected debris is below the reference value).  Further, both Landry Schnittman disclose that the path during spot cleaning may be an outward spiral pattern, such that the outside edge of the partial area will be covered in a circumferential path while the detected debris is above the reference level, and the additional path after detected 
Regarding the new limitation, as discussed supra to confuse the scope of how the predetermined area is enlarged, the disclosure of Landry to clean until a soiling level falls below a predetermined level is understood to be equivalent to enlarging the partial surface area within an additional area having a soiling level above the reference level of soiling.  Alternatively, if the partial surface area is, in fact, automatically enlarged beyond the partial surface area (defined by the soiling level above the reference level), then the teaching of Schnittman is applicable, as discussed supra, to teach an automatic enlarging.  
Regarding claim 2, Landry discloses the spot cleaning mode to be carried out in the defined spatially defined partial surface area when debris is detected, as discussed supra, and further disclose that the debris sensor may be used in non-autonomous cleaners to increase cleaning power as compared to a standard mode of the cleaning appliance when debris is detected (paragraph 87), which is a well-known function in the art to improve removal of debris when detected to reduce time necessary for thorough cleaning and to ensure larger amounts of debris are collected.  Further, Schnittman also disclosed that the power can be modified in response to the detected debris signals (paragraph 177).  Therefore, it would have been obvious to one of ordinary skill in the art to also configure the control device of Landry to increase suction power when debris is detected by the autonomous cleaner of Landry, providing the advantages of reduced cleaning time and more thorough cleaning.  
Regarding claim 3, Landry discloses that the spot cleaning mode may comprise other shapes, but fails to disclose a meander-shaped path that are parallel to one another. 
Regarding claim 6, Landry and Schnittman both disclose that the partial surface area, based on a circumferential path as discussed supra, is expanded helically (equivalent to outward spiraling).

Regarding claim 7, Landry further discloses an alternative algorithm path as being polygonal (paragraph 70), wherein an outwardly expanding polygonal path would obviously expand the partial surface area by a frame-like additional partial area in a similar manner as the claimed method.   
Regarding claims 8 and 9, Landry discloses that the spot cleaning mode as discussed supra but fails to disclose that the spot cleaning mode may be completed when a soiling level is below a threshold is detected.  Schnittman discloses the method as discussed supra, and teaches that the spot cleaning mode may be completed when the detected debris falls below a threshold (paragraph 201), which will return the cleaner to a normal cleaning mode as soon as the area having debris is determined to be sufficiently cleaned, which will minimize the time spent on spot cleaning and reduce the overall time for cleaning an entire room or area. Therefore, it further would have been obvious to one of ordinary skill in the art to similarly discontinue the spot cleaning mode of Landry when detected a soiling below the defined reference soiling (threshold) is detected, as taught by Schnittman, to minimize the time spent 

Response to Arguments
Applicant's arguments filed 4 August 2021 have been fully considered but they are not persuasive.  The applicant first argues that the amendments to the claim overcome the previous rejections under 35 U.S.C. 112, citing the paragraph on pages 3-4.  However, as discussed supra, the amendments to the claims actually raise additional issues under 35 U.S.C. 112.  Further, the applicant does not provide any explanation as to how the cited paragraphs clarifies the question of how the defined spatially defined partial surface is “defined” and the paragraph is not understood to clarify how the defined spatially defined partial surface area is defined or how the movement path therein is defined.  The cited paragraphs are only understood to disclose how a reference value for soiling may be determined (paragraph from page 3-4) and reiterate the previously rejected limitations that the movement path is defined by a surrounding area map.  Thus, the applicant’s arguments relating to the rejections under 35 U.S.C. 112 are not found to be persuasive and have also been fully addressed in the rejections above.  
The applicant also argues that neither Landry nor Schnitmann disclose that the reference area is only expanded within a portion that is above a reference soiling level.  However, as discussed supra, the limitation is best understood to contradict the claim limitation is defined as the area having soiling detected soiling above a reference level, thus effectively defining the partial area and the expanded area on the same concept).  However, as discussed supra, if the expanded area is defined based on the detection of a level of soiling, then the disclosure of Landry does read on the claimed function, whereas if some additional area is added to the partial areas defined by a level of soiling, then the teaching of Schnittman to add a predetermined time or distance will read on the claimed limitation of enlarging the partial surface.  Further, in response to the argument that the dust sensor may also determine direction soiling to modify the partial area to be asymmetrical, Landry also discloses that left and right debris sensors may operate to determine the direction of movement during spot cleaning (paragraph 100), which will result in the same effect suggested by the applicant.  Therefore, the examiner maintains that the claims, as best undersood, are obvious in view of Landry and Schnittman. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Farmer et al. (2018/0199785) and Watanabe et al. (2020/0022551) provide automated cleaners and methods having similar actions as the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
4 February 2022